
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 826
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2012
			Mr. Fleming (for
			 himself, Mr. Posey,
			 Mr. Mulvaney,
			 Mr. Price of Georgia,
			 Mr. King of Iowa,
			 Mr. Gohmert,
			 Mr. Franks of Arizona,
			 Mrs. Lummis,
			 Mr. Broun of Georgia,
			 Mr. Culberson,
			 Mr. Walberg,
			 Mrs. Myrick,
			 Mr. Neugebauer,
			 Mr. Sam Johnson of Texas,
			 Mr. Flores,
			 Mr. Barton of Texas,
			 Mr. Olson,
			 Mr. Gingrey of Georgia,
			 Mr. Harris,
			 Mr. Austin Scott of Georgia, and
			 Mr. Brady of Texas) submitted the
			 following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Congress should retain its authority to borrow money on
		  the credit of the United States and not cede this power to the
		  President.
	
	
		Whereas, on November 29, 2012, the Secretary of the
			 Treasury, on behalf of the President, proposed that Congress should surrender
			 its authority to establish the debt limit of the United States to the executive
			 branch: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Congress should retain its authority vested in article
			 1, section 8 of the Constitution to borrow money on the credit of the
			 United States and not provide the executive branch with exclusive power
			 to issue debt on behalf of the United States Government.
		
